Citation Nr: 0101300	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Dupuytren's contracture of the ring and little fingers of the 
right hand.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active service from December 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for Dupuytren's contracture 
of the ring and little fingers of the right hand.  The 
veteran appealed, and in September 1998 the Board remanded 
the claim for additional development.  In June 2000, the RO 
affirmed its denial.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1992, the RO 
denied a claim of entitlement to service connection for 
Dupuytren's contracture of the ring and little fingers of the 
right hand.

2.  The evidence received since the RO's June 1992 decision, 
which denied service connection for Dupuytren's contracture 
of the ring and little fingers of the right hand, which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for Dupuytren's contracture of 
the ring and little fingers of the right hand. 

3.  The preponderance of the evidence is against the claim 
that the veteran has Dupuytren's contracture of the ring and 
little fingers of the right hand due to his service.


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision, in which the RO denied a 
claim of entitlement to service connection for Dupuytren's 
contracture of the ring and little fingers of the right hand 
due to his service, became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  New and material evidence has been received since the 
RO's June 1992 decision denying the appellant's claim for 
Dupuytren's contracture of the ring and little fingers of the 
right hand, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  

3.  Dupuytren's contracture of the ring and little fingers of 
the right hand was not incurred or aggravated during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

The Board initially notes that in June 1992, the RO denied a 
claim for Dupuytren's contracture of the ring and little 
fingers of the right hand.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  

The veteran subsequently filed to reopen his claim, and in 
September 1997, the RO determined that no new and material 
evidence had been submitted to reopen the claim for 
Dupuytren's contracture of the ring and little fingers of the 
right hand.  The veteran has appealed.  

The Board further notes that a review of the claims file 
shows that the veteran has been afforded a VA examination in 
connection with this claim, and that the examination report 
includes an etiological opinion.  Statements from a military 
dentist and physician have also been associated with the 
claims file.  In addition, the veteran's service medical 
records have been obtained, and there is no indication or 
allegation that relevant post-service medical records exist 
which are obtainable and which have not been associated with 
the claims file.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000). 

For the reasons provided below, the Board finds that the 
veteran's claim of service connection for Dupuytren's 
contracture of the ring and little fingers of the right hand 
must be reopened.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's June 1992 
decision.  See 38 U.S.C.A. § 5108.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's June 1992 
decision included the veteran's claim and letters, in which 
he asserted that he sustained an "injury" to his right hand 
during service, that his right hand was operated on aboard 
the U.S.S. Forrestal in 1966 or 1967, and that his current 
condition is related to his inservice right hand injury 
and/or surgery.  Also of note, in a letter received in 
February 1992, he stated that his right hand "[D]idn't begin 
to hinder me until the last twelve months."  In a letter 
received in April 1992, he stated that, "I cannot remember 
the circumstances leading to the surgery of my right hand or 
when it took place."  

The veteran's service medical records did not show 
complaints, treatment or a diagnosis involving the right 
hand.  The veteran's separation examination report, dated in 
November 1967 and signed by the veteran, showed that his 
upper extremities were clinically evaluated as normal, with 
no mention of any defects, injury, surgery, pathology or 
symptomatology involving the right hand.  

The relevant post-service medical evidence included a VA X-
ray report for the right hand, dated in April 1992, which 
showed that there were flexion deformities of the fourth and 
fifth fingers suggesting ligamental fibrosis, with an 
underlying Dupuytren's contracture suggested.  An April 1992 
VA examination report noted that the veteran reported that he 
had sustained a right hand injury during service which 
required surgery.  The relevant diagnosis was history of 
injury to the right hand with Dupuytren's contracture, ring 
and little fingers, right hand, with flexion contracture.  

In its June 1992 decision, the RO determined that the 
evidence did not warrant the conclusion that the veteran's 
Dupuytren's contracture of the ring and little fingers of the 
right hand was related to his service, and denied service 
connection for Dupuytren's contracture of the ring and little 
fingers of the right hand.  At the time of the RO's June 1992 
decision, there was no competent evidence of a nexus between 
the veteran's service and his Dupuytren's contracture of the 
ring and little fingers of the right hand.  

Evidence received since the RO's June 1992 decision includes 
a VA examination report, dated in May 2000, letters from a 
Navy dentist and a Navy physician, both who reportedly served 
with the veteran, and written statements from the veteran.  

The May 2000 VA examination report contains an assessment 
noting Dupuytren's contracture ring and little fingers right 
hand.  The examiner stated, in part, that an operation in 
1967 would possibly lead to increased scarring and a more 
severe form of Dupuytren's contracture, but that it would be 
impossible to speculate on the degree of contribution.  

A letter from a Navy dentist, (hereinafter "J.R.S."), dated 
in September 1996, shows that he states that to the best of 
his recollection, the veteran underwent a hand operation 
aboard the U.S.S. Forrestal in 1967.  He provided possible 
reasons for the lack of records of such an operation in the 
veteran's service medical records.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously stated, in June 1992, the RO denied the claim, 
essentially for lack of nexus between a Dupuytren's 
contracture of the ring and little fingers of the right hand 
and the veteran's service.  The submitted evidence includes a 
May 2000 VA examination report in which the examiner 
indicated that right hand surgery in 1967 would possibly lead 
to a more severe form of Dupuytren's contracture.  A lay 
statement from J.R.S. indicates that the veteran had surgery 
on his right hand during service.  This evidence was not of 
record at the time of the RO's June 1992 decision, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  In 
addition, J.S.R.'s statement regarding an inservice right 
hand surgery, combined with the aforementioned statement in 
the VA examination report, is evidence of an inservice right 
hand operation and a link between the veteran's current 
Dupuytren's contracture of the ring and little fingers of the 
right hand and his service.  The Board therefore finds that 
J.R.S.'s statement and the May 2000 VA examination report 
pertain to the evidentiary defect which was the basis for the 
RO's June 1992 decision, and that they therefore bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


II.  Merits Analysis

The veteran essentially asserts that he has Dupuytren's 
contracture of the ring and little fingers of the right hand 
as a result of his service.  In particular, he asserts that 
his right hand was operated on during service in 1967, and 
that the underlying trauma or medical condition which 
necessitated the surgery, as well as the surgery itself, are 
the cause of his current Dupuytren's contracture of the ring 
and little fingers of the right hand. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d) (2000).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Initially, the Board points out that there the veteran's 
service medical records do not show complaints, treatment or 
a diagnosis involving the right hand, to include Dupuytren's 
contracture of the ring and little fingers of the right hand.  
In addition, the May 2000 VA examination report shows that 
the examiner stated that his review of the C-file did not 
show any record of an inservice operation on the right hand.  
The Board further points out that there is no medical 
evidence of postoperative residuals, such as scarring of the 
right hand or right hand bone pathology, to support the claim 
of inservice surgery.  A letter from a Navy physician 
(hereinafter "G.G.K.") (whom the veteran has identified as 
the surgeon who performed the surgery on his hand in 1967), 
shows that he states that he could not recall operating on 
the veteran.  He further stated, "I can only guess that it 
might have been a ganglion cyst."  However, this remark by 
its terms is clearly pure speculation.  The Board has also 
considered the statements of J.S.R. and G.G.K.  Although 
J.S.R. states that he recalls the veteran receiving a right 
hand operation during service, he also stated that the 
operation would have been performed by G.G.K.  However, 
G.G.K. said that he could not recall operating on the 
veteran.  Given J.S.R.'s assertion, and G.G.K.'s position as 
a physician aboard the U.S.S. Forrestal, G.G.K.'s statements 
are considered more probative on the question of an inservice 
operation on the veteran's right hand.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran underwent right hand surgery during 
service.  

The Board further finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
the claimed condition and the veteran's service.  In this 
regard, the first medical evidence of this condition is dated 
in April 1992.  This evidence comes approximately 24 years 
after separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  In addition, 
there is no competent medical opinion indicating that the 
veteran's Dupuytren's contracture of the ring and little 
fingers of the right hand is related to his service.  
Finally, the May 2000 VA examination report shows that the 
examiner stated, "I do not believe that it is as likely as 
not that the injury in surgery in 1967 would produce a 
Dupuytren's contracture in 1991, some 24 years later."  The 
examiner stated that Dupuytren's contracture is a condition 
that arises because of a dysfunction of the growth of the 
palmer fascia and that it is not related to any type of 
traumatic condition.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection for Dupuytren's contracture of 
the ring and little fingers of the right hand must be denied.  

In reaching this decision, the Board has considered the 
examiner's statement in the May 2000 VA examination report, 
to the effect that the claimed right hand operation "would 
possibly" lead to increased scarring and a more severe form 
of Dupuytren's contracture.  However, to the extent that it 
may be argued that this statement is evidence of a nexus 
between the claimed condition and service, this statement 
must be read in context.  In this regard, the Board notes 
that this statement was preceded by the examiner's conclusion 
that he did not believe it was as likely as not that any 
injury in surgery in 1967 would produce a Dupuytren's 
contracture in 1991, some 24 years later.  This statement was 
also preceded by the examiner's notation that the service 
medical records did not contain any records of right hand 
surgery.  Finally, the Board notes that even if such an 
operation were shown, the examiner stated that it would be 
impossible to speculate on the degree of contribution of such 
an operation to the veteran's current condition.  Therefore, 
the Board finds that when read in context, this comment is 
speculative and is not probative of the claim.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has Dupuytren's 
contracture of the ring and little fingers of the right hand 
as a result of his service.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a nexus between Dupuytren's 
contracture of the ring and little fingers of the right hand 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The Board also notes that the veteran has also 
taken issue with a part of the May 2000 VA examination 
report, in which the examiner stated that the veteran had 
similar contractures on the left side which were most likely 
Dupuytren's contractures, and that this indicated that the 
veteran most likely had Dupuytren's and not a traumatic 
contracture of his small and ring fingers of the right hand.  
The veteran argues that he received trauma to his left hand 
while working in a lumber yard in 1982, and that he does not 
have a Dupuytren's contracture of the left hand.  However, he 
has not supported this assertion with medical evidence, and 
in any event, even if the veteran's contracture of the right 
hand were shown to be traumatic in nature, and/or not a 
Dupuytren's contracture, there is no medical evidence of a 
nexus to support the claim for service connection.  
Accordingly, the veteran's claim for service connection for 
Dupuytren's contracture of the ring and little fingers of the 
right hand must be denied. 

As a final matter, because the veteran has not asserted that 
the claimed disorder is associated with combat, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
him.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for Dupuytren's contracture of the ring 
and little fingers of the right hand is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

